       Case 1:20-cv-00864-BAM Document 10 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN DEON TURNER, JR.,                          Case No. 1:20-cv-00864-BAM (PC)
12                       Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                        NOTICE OF VOLUNTARY DISMISSAL
13           v.
                                                        (ECF No. 9)
14    DAILO, et al.,
15                       Defendants.
16

17          Plaintiff Steven Deon Turner, Jr. (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On November 19, 2020, the Court screened Plaintiff’s complaint and granted Plaintiff

20   leave to file an amended complaint curing the deficiencies identified by the Court or to file a

21   notice of voluntary dismissal. (ECF No. 8.) On December 3, 2020, Plaintiff filed the instant

22   notice of voluntary dismissal. (ECF No. 9.) In his notice, Plaintiff requests that this case be

23   dismissed. (Id.)

24          “[U]nder Rule 41(a)(1)(A)(i), a plaintiff has an absolute right to voluntarily dismiss his

25   action prior to service by the defendant of an answer or a motion for summary judgment.”

26   Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

27   (quotation and citation omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no

28   court order is required, the parties are left as though no action had been brought, the defendant
                                                       1
       Case 1:20-cv-00864-BAM Document 10 Filed 12/07/20 Page 2 of 2


 1   can’t complain, and the district court lacks jurisdiction to do anything about it.” Id. at 1078. No

 2   defendant has been served in this action and no defendant has filed an answer or motion for

 3   summary judgment.

 4          Accordingly, this action is terminated by operation of law without further order from the

 5   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

 6   motions and deadlines, and close this case.
     IT IS SO ORDERED.
 7

 8      Dated:     December 7, 2020                           /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
